Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 22, 2020

The Court of Appeals hereby passes the following order:

A21A0042. LONNIE LEWIS MARCUS v. STATE OF GEORGIA, ex rel.
    JEFFREY LANGLEY, DISTRICT ATTORNEY, ENOTAH JUDICIAL
    CIRCUIT.

      Lonnie Lewis Marcus filed a direct appeal of the trial court’s final forfeiture
order, which was docketed as Case No. A20A2026. Due to a clerical error, the appeal
has been docketed again as Case No. A21A0042. Because Case No. A21A0042 is
duplicative of Case No. A20A2026, Case No. A21A0042 is hereby DISMISSED as
superfluous. The parties are DIRECTED to submit all future filings in this appeal
under Case No. A20A2026.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/22/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.